DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.
The claims are indefinite at least because it is unclear whether the claims are referring to the placement of the component at a given location that is appropriate, or whether it is the location of the indicator that indicates the appropriateness of the component placement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohara (US 2014/0105368 A1).

Regarding claim 1, Ohara discloses an x-ray measurement apparatus (Figs.1-4), including:
a) an apparatus body 14 directly or indirectly attaching each of a plurality of target components and each of a plurality of non-target components (Figs.3-4); where
b) each of the target components to be attached, the type of the attached target component being recognized by the apparatus body 14 (each component with a label 70); where
c) each of the non-target components to be attached, the type of the attached non-target component not being recognized by the apparatus body 14 (components without labels 70, such as sample stage 21 and sample plate 26, see Figs.3 and 4, and pars.0058 and 0133); and
d) an indicator 4 that indicates whether attachment of each of the target components is appropriate for a measurement category (pars.0177-0180).
With respect to claim 2, Ohara further discloses that the indicator 4 indicates whether attachment of a base component is appropriate on the apparatus body 14, the base component being one of the target components directly attached to the apparatus body 14 (such as items 34, 35, 36, etc.).

With respect to claim 3, Ohara further discloses that the indicator 4 indicates whether the attachment of the base component is appropriate on a connector 48 or 69 for electrical connection (the computer knows whether the device is connected).

With respect to claim 4, Ohara further discloses that the indicator 4 indicates whether attachment of a functional component is appropriate on the functional component or an attachment object to which the functional component is attached, the functional component (such as components 41 and 44) being one of the target components attached to a base component (such as components 34, 35, 36, etc.), the base component being directly attached to the apparatus body 14.

With respect to claim 5, Ohara further discloses that the indicator 4 indicates whether the attachment is appropriate near a position of connecting the attachment object to the functional component and in front of a working position of an operator (display 4 is proximate to both).

With respect to claim 7, Ohara further discloses that the indicator 4 is a light irradiator (display).

With respect to claim 8, Ohara further discloses that the apparatus body 14 allows to indicate whether the attachment of each of the target components is appropriate, after an arm 23 or 24 constituting the apparatus body 14 moves into a predetermined range (par.0176).

With respect to claim 10, Ohara further discloses:
e) a control device 3;
f) a storage section 78 that stores a correspondence relation between the measurement category and each of the target components to be directly or indirectly attached to the apparatus body 14 for the measurement category;
g) an input section 5 that receives input of the selected measurement category;
h) a determination section 8 that determines whether attachment of each of the attached target components is appropriate for the measurement category by comparing the type of each of the target components determined from the selected measurement category and the type of each of the target components detected by a sensor 16 (pars.0177-0181); and
i) a transmission section 12 that transmits an indicating instruction of appropriateness or inappropriateness obtained by the determination to the x-ray measurement apparatus.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara, as applied to claim 1 above, in view of Abu Tabanjeh (US 2007/0164783 A1).

With respect to claim 6, Ohara does not specifically disclose that the indicator is a lamp.  Ohara teaches that the indicator is displayed as an icon on a display 4.
Abu Tabanjeh teaches the practice of providing an indicator lamp 30 for indicating the appropriate component (appropriate detector cassette from a set of cassettes 28) according to the x-ray measurement category (ordered x-ray, pars.0016, 0024 and 0025) in addition to an indication on the display 38 indicating the proper detector cassette.  In this manner, ambiguity as to the appropriate component is dramatically reduced due to the ready indication of the indicator lamp 30 (par.0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Ohara to have the indicator be a lamp in order for the operator to unambiguously identify the appropriate component, as taught by Abu Tabanjeh.

With respect to claim 9, Ohara does not specifically disclose that the indicator indicates whether the attachment is appropriate by color of light, blinking, light-on or light-off. Ohara teaches that the indicator is displayed as an icon on a display 4.
Abu Tabanjeh teaches the practice of providing an indicator lamp 30 for indicating the appropriate component (appropriate detector cassette from a set of cassettes 28) according to the x-ray measurement category (ordered x-ray, pars.0016, 0024 and 0025) in addition to an indication on the display 38 indicating the proper detector cassette.  The indicator 30 is turned light-on on the appropriate detector cassette (or blinking (“flash”), par.0016), while all of the other indicators 30 on the other cassettes 28 are light-off.  In this manner, ambiguity as to the appropriate component is dramatically reduced due to the ready indication of the indicator lamp 30 (par.0028).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Ohara to have the indicator indicate whether the attachment is appropriate by color of light, blinking, light-on or light-off in order for the operator to unambiguously identify the appropriate component, as taught by Abu Tabanjeh.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent documents to Omori (see attached PTO-892) teach a safety interlock system for ensuring proper placement of the appropriate shielding in an x-ray inspection device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884